Citation Nr: 1121197	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-19 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a left hand disorder.

2.  Entitlement to service connection for tinnitus

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Salt Lake City, Utah.  In a January 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left hand disorder and tinnitus.  In a November 2009 rating decision, the RO denied his claim of entitlement to service connection for bilateral hearing loss.  

In September 2009 and January 2010, the Veteran appeared before a Decision Review Officer during informal conferences at the Salt Lake City RO.  Reports of these conferences have been associated with the claims folder.  

During the September 2009 conference, the Veteran expressed his desire to withdraw from appellate consideration the issue of entitlement to service connection for diabetes mellitus, type II, claimed as a result of herbicide exposure in service.  Accordingly, the Board finds that this matter has been withdrawn.

In January 2010, the Veteran testified at a Board video conference hearing held before the undersigned sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The record reflects that subsequent to the last RO adjudication on the issues, the Veteran submitted additional evidence to the Board, accompanied by a waiver of initial review by the agency of original jurisdiction ("AOJ") in accordance with 38 C.F.R. § 20.1304(c) (2010).

The issues of entitlement to service connection for tinnitus and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.


FINDING OF FACT

The Veteran's left hand disorder is due to a service injury.


CONCLUSION OF LAW

Left hand disability was incurred inactive military service.   38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  In any event, given the disposition of the left hand claim below, any notice deficiency is harmless error.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. 
§ 1131 requires the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).
Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).

The Veteran avers that he sustained an injury to his left hand in January 1969 when an aircraft tailgate component accidentally fell on his hand.  As an initial matter, the Board observes that the Veteran's DD 214 reveals that he served as an aircraft mechanic with the Air Force.  Review of his service treatment records shows that on January 23, 1969, he was seen at the USAF hospital complaining of the aforementioned injury.  An x-ray was negative, and he was treated with a tetanus shot, sutures and a splint.  In February, he returned to the hospital for removal of the sutures.  There is no evidence in the service treatment records that the Veteran had any continuing complaints or problems with his left hand, nor is there any indication that he received any further treatment for the injury.  Indeed, his June 1973 service separation examination revealed normal findings for all systems, including the upper extremities.  On the accompanying medical history report, although the Veteran noted that he then had or previously had sustained a broken bone, in the examination notes, the examiner wrote that he had a fractured clavicle in the past; the Veteran had also previously noted this on the medical history report during his April 1966 enlistment examination.  There is no indication that he had a chronic left hand disorder at separation.  

Review of the claims folder indicates that the Veteran neither complained or, sought treatment for, or was diagnosed with a left hand condition or disorder within the first 12 months after service.  In fact, the evidence shows that his first reported instance of a left hand disorder was in September 2008, when he applied for service connection.  Included in the claims file is a May 2009 letter from the Veteran's primary care physician, Dr. Crump, who, among other things (including a statement that the Veteran was exposed to Agent Orange during service) stated that the Veteran had pain and loss of function in the left hand resulting from an in-service injury, in which "his hand was crushed."  Dr. Crump stated that he had referred the Veteran to a hand specialist for further evaluation of his "long-term condition."

In July 2009, pursuant to his service connection claim, the Veteran was afforded a VA examination.  He told the examiner that, since the 1969 accident, he has been unable to make a full fist with his left hand due to continuous joint pain.  The examiner noted that, despite a finding in the service treatment records of the Veteran having received treatment for the left hand in January 1969, he could find no other evidence that the Veteran had a chronic left hand disorder.  Upon examination, the examiner observed that, although the Veteran complained of pain, he nonetheless demonstrated full range of motion.  An x-ray of the left hand revealed normal bony and carpal alignment with no evidence of a fracture or erosive arthropathy.  Joint spaces were within normal limits and soft tissues were radiographically unremarkable.  The impression was "no radiographic evidence of an osseous injury."  The VA examiner diagnosed the Veteran with arthralgias (joint pain) of the second metacarpal and second, third and fourth proximal interphalangeal ("PIP") joints, and concluded that there was no other objective diagnosis that could be given based on the negative examination findings and negative x-ray report.  In this respect, the examiner noted that, following the Veteran's treatment for his left hand injury in 1969, there were no further complaints or treatment for the hand over the four-year period between the injury and service separation, at which time, there were no complaint or findings of a chronic left hand disorder.  He further noted that, because there was no evidence of continuing complaints or treatment of such condition until May 2009, demonstrated by Dr. Crump's letter, it was difficult for him to imagine that the Veteran had actually sustained any specific, major injury to the hand.  Based on his review of the evidence of record, a comprehensive examination and review of the radiographic findings, the VA examiner concluded that the Veteran's current left hand "symptoms" were not at least as likely as not related to his in-service injury, especially given the lack of any continuity of symptoms or treatment, and the current findings.  

In June 2010, the Veteran testified at the aforementioned Board video conference hearing, and stated that his left index finger had been painful ever since his in-service injury.  In addition, he discussed the 2009 VA examination and told the undersigned that he had not been afforded an x-ray of the left hand during the evaluation.  Board hearing transcript, p.21 (2010).  

Following the hearing, the Veteran submitted additional medical treatment reports, accompanied by a waiver of initial review by the RO.  Of note is a June 2010 treatment report from Dr. Robin Ockey, who examined the Veteran for complaints of left hand pain following a "crush injury" in service.  The Veteran reported that his left hand pain had increased around 2006, including a loss of range of motion due to pain, primarily in the left index finger.   A May 2009 left hand x-ray revealed degenerative disc disease throughout the distal interphalangeal ("DIP") joints; the PIP and metacarpophalangeal ("MCP") joints, however, were unremarkable.  It was also noted that changes appeared most marked in the left thumb.  Dr. Ockey said that he had discussed the Veteran's case with a musculoskeletal radiologist, who felt that there was some degenerative change distally throughout the DIP joints, but that the second MCP joint (the region of most significant pain) did not look that bad, with the most significant degenerative change being at the radial ulnar joint.  Dr. Ockey diagnosed the Veteran with left hand pain - multiple joints involved (most significant region of discomfort is left second MCP joint region).  He added that this was the result of a previous crush injury and history of the Veteran being told that he had a ligamentous injury to the left hand.   

III.  Conclusion

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Based on a review of the complete claims folder, the Board concludes that the evidence is in equipoise as to whether the current left hand disorder, which is apparently manifested primarily by finger arthritis, is related to service.  The service treatment records show the Veteran sustained an injury to his hand.  The record is silent for any further reference to left hand problems until many years after service, but the Veteran has explained that his left hand pain became much only in recent years.  The Board has carefully weighed the probative value of the VA examiner's opinion against that of the opinions of Drs. Crump and Ockey.  Given the nature of the disorder at issue, the Board finds that the opinions of Drs. Crump and Ockey are more persuasive.  

Accordingly, the Board finds that the evidence for and against the claim is in approximate balance.  In such case, the benefit of the doubt goes to the Veteran.  Service connection for a left hand disorder is granted.   See generally Gilbert, supra.


ORDER

Entitlement to service connection for a left hand disorder is granted.


REMAND

The Veteran contends that his current bilateral hearing loss and tinnitus are the result of acoustic trauma in service.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

Under the VCAA, VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board observes that, in October 2009, the Veteran was afforded a VA audiological examination, at which time, the VA examiner concluded that, given the Veteran's normal hearing bilaterally during service, it was less likely than not that his bilateral sensorineural hearing loss is a result of acoustic trauma during service.  Regarding tinnitus, the examiner opined that it was not possible to determine the etiology of tinnitus using current clinical technologies, and concluded that he was unable to resolve the issue without resort to speculation.  Nonetheless, the Veteran recently submitted a medical record from a private physician, who linked his current hearing loss disorders to noise exposure in service.  Because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the [V]eteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim," a VA examination and opinion as to whether the Veteran's hearing loss disorder and tinnitus were either caused or aggravated by active duty service are needed.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(1).  The requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the veteran's disability "may" be associated with the veteran's service, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board further notes that, although the Veteran has submitted one treatment report from the private examiner, dated June 2010, there are no subsequent treatment reports for his hearing loss disorder.  Therefore, on remand, an attempt must be made to obtain such information.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all private health care providers that have treated him for his bilateral hearing loss and/or tinnitus since June 2010.  After securing the necessary releases, the RO should attempt to obtain any and all records that have not already been associated with the claims folder, including those from Dr. D. Denys.  All records obtained or responses received should be associated with the claims file.  Any negative response should be included in the claims folder.  

2.  The RO/AMC should schedule the Veteran for an appropriate VA examination for the purposes of determining the nature and etiology of any currently-diagnosed hearing disorder, including sensorineural hearing loss and tinnitus.  Any tests deemed necessary should be conducted, and the claims folder must be provided to the examiner for review in conjunction with the examination.  The claims folder must be provided to the examiner prior to the examination, and the examiner must state that the claims folder has been reviewed.  The examiner should elicit from the Veteran his history of hearing loss/tinnitus symptomatology and treatment, and note that, in addition to the medical evidence of record, the Veteran's statements have been considered.  The examiner is asked to especially consider and comment on the October 2009 VA audiology report, as well as the June 2010 statement from Dr. Denys, who opined that the Veteran's current bilateral sensorineural hearing loss is the result of acoustic trauma in service.     

Following a review of the relevant evidence in the claims file and the clinical evaluation, the examiner should be asked to indicate whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that any diagnosed hearing loss disorder or tinnitus was either caused or aggravated by active duty service.  In considering the opinion of Dr. Denys, if the VA clinician finds that any currently-diagnosed hearing loss and/or tinnitus is/are not related to service, he or she is asked to explain his/her opinion in relation to that provided by Dr. Denys.  Any and all opinions must be accompanied by a complete rationale.

The clinician is also advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history), and addresses such matters as whether 1) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); 2) the question falls outside of the limits of current medical knowledge or scientific development; 3) the condition manifested in an unusual way, such that its cause or origin is unknowable; or 4) there are other risk factors for developing the condition.  

3.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


